Case: 7:15-cr-00009-KKC-CJS Doc #: 736 Filed: 06/29/20 Page: 1 of 3 - Bastarn Di!trict
                                                                      Page ID#:        of Kentuoky
                                                                                    3450
                                                                                        FILED
                                                                                       JUN 2 9 2020
                             UNITED STATES DISTRICT COURT                                 Al LEXl~GTON
                                                                                         ROBERT R, CARR
                             EASTERN DISTRICT OF KENTUCKY                           CLERK U,S, DISTRICT COURr
                                   SOUTHERN DIVISION
                                     AT PIKEVILLE

   UNITED STATES OF AMERICA,                     CRIMINAL ACTION NO. 7:15-9-KKC-CJS-2

         Plaintiff,

   V.                                                       OPINION AND ORDER

   FREDDIE B. KENNEDY, JR.,

         Defendant.



                                            *** *** ***
          This matter is before the Court on several motions. On March 30, 2017, Defendant

   Freddie B. Kennedy, Jr. was sentenced to four life terms of imprisonment and a life term of

   supervised release. (DE 607.) On July 24, 2018, the United States Court of Appeals for the

   Sixth Circuit affirmed the judgment. (DE 681.)

          On November 18, 2019, Defendant filed a "motion for production of material evidence

   by subpoena duces tecum," requesting "production of evidence relevant to grounds to be

   raised under 28 [U.S.C.] § 2255." (DE 716.) On January 21, 2020, Defendant filed a "motion

   requesting subpoena for state prescription drug monitoring program records," noting "that

   the requested records support the claims he will raise in a motion filed under 28 [U.S.C.] §

   2255." (DE 722.) On February 7, 2020, Defendant filed a "request for order to release records,"

   noting that "[t]he records are germane to claims" that he "intends to raise in a 28 [U.S.C.] §

   2255 motion." (DE 724.)

          "Under Rule 6(a) of the Rules Governing Section 2255 Proceedings, a district court

   may authorize a movant to conduct discovery upon a showing of good cause." Cornell u. United


                                                 1
Case: 7:15-cr-00009-KKC-CJS Doc #: 736 Filed: 06/29/20 Page: 2 of 3 - Page ID#: 3451



  States, 472 F. App'x 352, 354 (6th Cir. 2012). 1 Defendant filed a 28 U.S.C. § 2255 motion on

  February 28, 2020 (DE 726) - thus, the above described motions were all filed following the

  resolution of the direct appeal in his criminal case, but prior to the§ 2255. "[T]he Sixth Circuit

  has rejected the notion that a convicted criminal defendant is entitled to wide-ranging

  discovery to explore possible grounds for a § 2255 challenge to his conviction, emphasizing

  that [t]here is no general constitutional right to discovery in criminal cases." United States u.

  Black, No. 10-20225, 2015 WL 1757318, at *2 (E.D. Mich. Apr. 17, 2015) (citation to United

  States u. Okai, No. 96-3222, 1996 WL 549804, at *1 (6th Cir. Sept. 25, 1996) and internal

  quotation marks omitted) (some brackets in original). Because a "request for discovery cannot

  be addressed in the abstract while no claim of unlawful confinement is yet pending,"

  Defendant must "await assessment against the backdrop of specific allegations made in a §

  2255 motion." Id. In other words, the Court cannot consider these sorts of discovery requests

  before the § 2255 motion has been filed. 2

          Defendant also filed another motion, on November 18, 2019, "for order to compel

  release of records," requesting the Court's "intervention" in his pending Freedom of

  Information Act request that he had filed with the Drug Enforcement Agency. (DE 717.) The

  Court cannot grant this relief on such a motion. "Under FOIA, the interested person must

  request specific information in accordance with 5 U.S.C. § 552(a)(l)-(3), have the request

  refused by the agency, and exhaust any administrative appeal procedures with the agency

  before proceeding to federal court." Goddard u Whitmer, No. 09-CV-404-JMH, 2010 WL



  1 As the Sixth Circuit has explained, "[g]ood cause is established where specific allegations ... show
  reason to believe that [the movant] may, if the facts are fully developed, be able to demonstrate
  entitlement to relief." Cornell, 472 F. App'x at 354 (citation to Bracy v. Gramley, 520 U.S. 899, 908-09
  (1997) and internal quotation marks omitted) (ellipses and some brackets in original).
  2 Not only were these motions all filed before Defendant's § 2255 motion, as of the date of this Opinion

  and Order, Defendant has still yet to file an acceptable memorandum in support of that motion, the
  original memorandum having been rejected for failing to comply with Joint Local Rule of Civil Practice
  7.l(d). (DE 728; DE 735.)
                                                     2
Case: 7:15-cr-00009-KKC-CJS Doc #: 736 Filed: 06/29/20 Page: 3 of 3 - Page ID#: 3452



  116744, at *1 (E.D. Ky. Jan. 6, 2010). An individual must file a complaint, and "must allege

  in his complaint that he exhausted his remedies under FOIA in order to properly plead a

  case." Id. (citations and internal quotation marks omitted).

         Accordingly, the Court hereby ORDERS that:

         1) Defendant's motions (DE 716; DE 717; DE 722; DE 724) are DENIED; and

         2) this Order is made without prejudice to any future, proper discovery motions that

         Defendant may file in support of his § 2255 motion.

         Dated June 29, 2020




                                                3
